PER CURIAM.
Jerry Osias petitions this court for a writ of habeas corpus as the trial court denied his motion to set bond. We grant the petition because of the lack of findings to support that denial. See Roberts v. State, 10 So.3d 1209 (Fla. 4th DCA 2009); Golden v. Crow, 862 So.2d 903 (Fla. 2d DCA 2003). Upon remand, the trial court shall either promptly set a reasonable bond or make the requisite findings in support of denial of bond. Roberts, 10 So.3d 1209.
Accordingly, we grant the petition for writ of habeas corpus and remand to the trial court for further bond proceedings forthwith and in accordance with this opinion.
MAY, C.J., DAMOORGIAN and CIKLIN, JJ., concur.